        Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.1 Page 1 of 36
                                                                         FILED
                                                                     I Nov142018
        Collette Stark                                              CLERK, U.S. DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA
    2   2175 Cowley Way                                         BY         sl CharityW      DEPUTY
        San Diego, CA 9211 0
    3
        (619) 347-0726
    4   videosolutions@me.com

    5
        Plaintiff in Pro Per
    6

    7

    8

    9
                    THE UNITED STATES FEDERAL DISTRICT COURT
IO
                           SOUTHERN DISTRICT OF CALIFORNIA
11

12

13
        Collette Stark, an individual,            Civil Case No. '18CV2599JLS AGS
14                   Plaintiff,                   COMPLAINT
15
              vs.
16

        Altema Marketing Consultants, LLC, a        1. TCPA 47 USC ~227(b)(l)(A)
17                                                  2. TCPA 47 USC 227(c)(5)
        Delaware limited liability company, dba     3. CIPA PC §637. and §637.2
18      Lendrzhub;
19      Juan M. Pasalagua; an individual and as
        an officer of Altema Marketing
2
    °   Consultants, LLC;                                JURY TRIAL DEMANDED
21
                         Defendants.
22

23

24

25




                    PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CJPA- I
                                                                                                     18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.2 Page 2 of 36



           May it please the Court, Plaintiff Collette Stark (herein "Plaintiff' or
 2
     "Stark"), for this complaint against Defendants Altema Marketing Consultants,
 3

 4   LLC and its present, former and future direct and indirect parent companies,
 5
     subsidiaries, affiliates and agents ("AL TERNA MARKETING"); and Juan M.
 6

 7
     Pasalagua, ("Pasalagua") an individual and as officer of Altema Marketing

 8   Consultants, LLC, alleges as follows:
 9
                                  I.     INTRODUCTION
10

11   1.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
12
     alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
13

14
     use of an ATDS is expressly alleged against Defendants Altema Marketing

15   Consultants, LLC and its present, former and future direct and indirect parent
16
     companies, subsidiaries, affiliates and agents; and Juan M. Pasalagua, an
17

18   individual and as officer of Altema Marketing Consultants, LLC.
19
     2.    The CIPA cause of action (PC §§§632, 637.2, 632.7) filed herein for illegal
20

21
     recording of the telemarketing call to Plaintiffs phone without disclosure of the

22   recording is alleged against Defendants Altema Marketing Consultants, LLC and
23
     its present, former and future direct and indirect parent companies, subsidiaries,
24

25   affiliates and agents; and Juan M. Pasalagua, an individual and as officer of

     Altema Marketing Consultants, LLC.

     3.    Nature of Action. Something is rotten in San Diego, to wit: Altema



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 2
                                                                                           !SCV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.3 Page 3 of 36



     Marketing Consultants, LLC, and Pasalagua have been bombarding Ms. Stark,
 2
     without her consent, with autodialed and prerecorded calls ("robocalls") as well as
 3

 4   "live-transfer" calls using an ATDS as defined by the         9th   Circuit in the Crunch 1
 5
     case. Ms. Stark begged Alterna Marketing Consultants, LLC, and Pasalagua to
 6

 7
     stop these illegal calls, but since then, Defendants Alterna Marketing Consultants,

 8   LLC, and Pasalagua and its hired and controlled agents have robocalled Plaintiff
 9
     seven more times. It does not appear that these defendants are going to stop
10

11   calling nor obey the DNC registry and thus this lawsuit is necessary. Ms. Stark
12
     brings this action under the Telephone Consumer Protection Act, 47 U.S.C. § 227
13

14
     ("TCPA"), in hopes that an injunction and damages will encourage Alterna

15   Marketing Consultants, LLC, and Pasalagua to change their ways. The Court
16
     needs to make illegal telemarketing more expensive than actually complying with
17

18   the law.
19
                                              II.PARTIES
20

21
     4.        Plaintiff Collette Stark is a citizen of California who resides in and conducts

22   business in California, in this District.
23
     5.        Defendant ALTERNA MARKETING CONSULTANTS, LLC is a
24

25   Delaware LLC (6317761) organized under the laws of Delaware on 2/15/2017 wit

     its principal place of business located at 300 Delaware Ave, Suite 210-A,


     1
         Jordan Marks vs. Crunch San Diego, LLC, 14-56834 (filed September 20, 2018) by Judge Ikuta


                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 3
                                                                                                      18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.4 Page 4 of 36



     Wilmington, DE 19801. AL TERNA MARKETING CONSULTANTS, LLC does
 2
     business in this District and throughout the United States.
 3

 4   6.     ALTERNA MARKETING CONSULTANTS, LLC is vicariously liable for
 5
     the acts of its telemarketing lead brokers because AL TERNA MARKETING told,
 6

 7
     instructed and ordered them to telephone solicit Stark at 619-347-0726 multiple

 8   times. AL TERNA MARKETING hired others, including Markus Thomkins, to
 9
     illegally call Plaintiff multiple times and then, eventually provided the information
10

11   on Plaintiff to its agents who again violated the TCPA and illegally telemarketed
12
     Plaintiff with an ATDS.
13

14   7·     AL TERNA MARKETING has knowingly and intentionally hired, directed

15   and ordered it agents to obtain merchant cash advance and loan leads and
16
     appointments through telemarketing activities in violation of the federal TCPA,
17

18   and CIPA laws of California.
19
     8.     Upon information and belief, Pasalagua is the sole owner, officer, member
20

21
     and manager of Altema Marketing Consultants, LLC and has cause said entity to

22   violate 47 USC §501. Therefore, Pasalagua is personally liable for the acts and
23
     actions of said entity.
24

25   9.    Defendant Pasalagua cannot create, operate and run a limited liability

     company to commit, engage in and conspire to violate criminal laws, including

     federal and state misdemeanors.



                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA-4
                                                                                             18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.5 Page 5 of 36



                                       III. JURISDICTION AND VENUE
 2
     10.        Jurisdiction. This Court has federal-question subject matter jurisdiction over
 3

 4   the Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
 5
     federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This
 6

 7
     Court has supplemental subject matter jurisdiction over the Plaintiffs' claim arising

 8   under California's Unfair Competition Law ("UCL"), Civil Code
 9
     § 1770(a)(22)(A)2, and California Invasion of Privacy Act, Penal Code §637.2,
10

II   §632.7 because those claims:
12
                     a. arises from the same nucleus of operative fact, i.e., Defendant's
13

14
                         telemarketing robocalls to Plaintiff;

15                   b. adds little complexity to the case; and
16
                     c. relies on the same nucleus of facts, so it's unlikely to predominate
17

18                       over the TCPA claims.
19

20   11.        Personal Jurisdiction. This Court has personal jurisdiction over Alterna
21
     Marketing Consultants, LLC, and Pasalagua because a substantial part of the
22

23   wrongful acts alleged in this Complaint were committed in California. For
24
     example, Altema Marketing and Pasalagua made illegal telemarketing robocalls to
25


     2
         Plaintiff is not expressly propounding a cause of action for Civ. §I 770(a)(22)(A) or B&P §17200 at this time, but

     rather is merely putting Defendants on notice that leave to amend will be sought after discovery. A motion to

     dismiss these as causes of action would be frivolous and sanctionable under Rule 11.



                        PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 5
                                                                                                                              18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.6 Page 6 of 36



     Ms. Stark, while she was in California. A person by the name of Markus
 2
     Thomkins works for Altema Marketing and has repeatedly called Plaintiff
 3

 4   claiming to be with "Lendrzhub" and has sent Plaintiff an email from
 5
     Lendrzhub@gmail.com and copied Alex Procopio <alex@lendrzhub.com>, Juan
 6

 7
     Pasalagua <Juan@lendrzhub.com>, eqacebiz@gmail.com on November 8, 2018 at

 8   7:43 AM. The email stated the office was in "San Diego" but gave no street
 9
     address. The web page terms and conditions at www.lendrzhub.com states that
IO

11   California law is the governing law for venue and jurisdiction and "without regard
12
     to conflicts of laws."
13

14
     12.    "Where, as here, there is no applicable federal statute governing personal

15   jurisdiction, the district court applies the law of the state in which the district court
16
     sits." Yahoo! Inc. v. La Ligue Cantre Le Racisme Et L 'Antisemitisme, 433 F.3d
17

18   1199, 1205 (9th Cir. 2006); Panavision Intern., L.P. v. Toeppen, 141 F.3d 1316,
19
     1320 (9th Cir. 1998). "Because California's long-arm jurisdictional statute is
20

21
     coextensive with federal due process requirements, the jurisdiction analyses under

22   state law and federal due process are the same." Yahoo!, 433 F.3d at 1205 (citing
23
     Panavision, 141 F.3d at 1320). Due process requires that Altema Marketing and
24
25   Pasalagua must have minimum contacts with the forum such that the assertion of

     jurisdiction in that forum "'does not offend traditional notions of fair play and

     substantial justice."' Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th Cir.



                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 6
                                                                                                 18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.7 Page 7 of 36



     2005) (quoting Int'/ Shoe Co. v. Washington, 326 U.S. 310, 315, 66 S. Ct. 154, 90
 2
     L. Ed. 95 (1945)).
 3

 4   13.   There are two types of personal jurisdiction: general and specific. Daimler
 5
     AG v. Bauman, 134 S. Ct. 746, 754-55, 187 L. Ed. 2d 624 (2014). "For general
 6

 7
     jurisdiction to exist over a nonresident defendant ... , the defendant must engage

 8   in 'continuous and systematic general business contacts,' that 'approximate physical
 9
     presence' in the forum state." Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
10

11   797, 801 (9th Cir. 2004) (quoting Helicopteros Nacionales de Colombia, S.A. v.
12
     Hall, 466 U.S. 408, 416, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Bancroft &
13

14
     Masters, Inc. v. Augusta Nat'/, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)) (internal

15   citations omitted). To establish specific jurisdiction, Plaintiff must show: "(1) [t]he
16
     non-resident defendant ... purposefully direct[ed] [its] activities or consummate[d]
17

18   some transaction with the forum or resident thereof; or perform some act by which
19
     [it] purposefully avail[ed] [itself] of the privilege of conducting activities in the
20

21
     forum, thereby invoking the benefits and protections of its laws; (2) the claim must

22   be one which arises out of or relates to the defendant's forum-related activities; and
23
     (3) the exercise of jurisdiction must comport with fair play and substantial justice,
24

25   i.e. it must be reasonable." Id. at 802. At least two courts in the 9th have found

     specific jurisdiction in circumstances similar to this case. One court found personal

     jurisdiction where the out-of-state defendant sent numerous unsolicited fax



                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 7
                                                                                               !SCV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.8 Page 8 of 36



     advertisements to a California-based plaintiff. Global Commc'ns, Inc. v. Blue Jay,
 2
     Inc., No. C 08-4254 PJH, 2009 U.S. Dist. LEXIS 1616, 2009 WL 29905, at *2, 8-
 3

 4   10 (N.D. Cal. Jan. 5, 2009).
 5
     14.    Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-
 6

 7
     (2) because a substantial part of the events giving rise to the claims occurred in this

 8   District and because Alterna Marketing Consultants, LLC, and Pasalagua are
 9
     required to be registered with the California Secretary of State and do substantial
IO

11   business in this District. Alterna Marketing and Pasalagua have purposefully
12
     directed its activities to California and advertises that it does business in California.
13

14
           IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

I5   15.    In 1991, Congress enacted the TCPA in response to a growing number of
16
     consumer complaints regarding telemarketing.
17

1s   16.    The TCPA makes it unlawful "to make any call (other than a call made for
19
     emergency purposes or made with the prior express consent of the called party)
20

21
     using an automatic telephone dialing system or an artificial or prerecorded voice ...

22   to any telephone number assigned to a ... cellular telephone service." 47 U.S.C.
23
     §227(b)(1 )(A)(iii).
24

25   17.    The FCC also recognized that "wireless customers are charged for incoming

     calls whether they pay in advance or after the minutes are used." In re Rules and

     Regulations Implementing the Tel. Consumer Prof. Act of 1991, CG Docket No.



                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 8
                                                                                                 !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.9 Page 9 of 36



     02-278, Report and Order, 18 FCC Red. 14014, 14115 if 165 (2003).
 2
     18.   "Month after month, unwanted [communications], both telemarketing and
 3

 4   informational, top the list of consumer complaints received by the [Federal
 5
     Communications] Commission." In re Rules and Regulations Implementing the
 6

 7
     TCPA of 1991, 30 FCC Red. 7961, 7991if1 (2015).

 8   19.   "The FTC receives more complaints about unwanted calls than all other
 9
     complaints combined." Comment of the Staff of the Federal Trade Commission's
10

11   Bureau of Consumer Protection, In re Rules and Regulations Implementing the
12
     TCPA of 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at p. 2;
13

14
     FCC 16-57 (June 6, 2016), available at

15   https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-
16
     ftc-bureau-consumer-protection-federal-communications-commissionrules-
17

1s   regulations/160616robocallscomment. pdf.
19
     20.   In 2017, the FTC received 4,501,967 complaints about robocalls, compared
20

21
     with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017

22   National Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017),
23
     https://www.ftc.gov/news-events/press-releases/2017/12/ftcreleases-fy-2017-
24

25   national-do-not-call-registry-data-book-dnc.

     21.   The dialing system used by Altema Marketing and Pasalagua is the Five9

     predictive dialer, a dialing system that is subject to the TCPA's ATDS protections.



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA • 9
                                                                                           !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.10 Page 10 of 36



     22.   The Five9 predictive dialer works by loading a list of telephone numbers
 2
     electronically into the dialer, and with the push of a single button, calls are made
 3

 4   automatically and sequentially from that list.
 5
     23.   The TCPA makes it unlawful "to initiate any telephone call to any
 6

 7
     residential telephone line using an artificial or prerecorded voice to deliver a

 8   message without the prior express consent of the called party, unless the call is
 9
     initiated for emergency purposes, is made solely pursuant to the collection of a
IO

II   debt owed to or guaranteed by the United States, or is exempted by rule or order"
12
     of the Federal Communication Commission ("FCC"). 47 U.S.C. § 227(b)(l)(B).
13

14
     24.   The TCPA provides a private cause of action to persons who receive calls in

15   violation of§ 227(b). 47 U.S.C. § 227(b)(3).
16
     25.   The TCPA makes it unlawful to make telemarketing solicitations to
17

1s   telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
19
     C.F.R. § 64.1200(c)(2).
20

21
     26.   The TCPA provides a private cause of action to persons who receive calls in

22   violation of§ 227(c). 47 U.S.C. § 227(c)(5).
23
     27.   According to findings of the FCC, the agency vested by Congress with
24
2s   authority to issue regulations implementing the TCPA, automated or prerecorded

     telephone calls are a greater nuisance and invasion of privacy than live solicitation

     calls and can be costly and inconvenient.



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 10
                                                                                             18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.11 Page 11 of 36



     28.    The FCC also recognizes that "wireless customers are charged for incoming
 2
     calls whether they pay in advance or after the minutes are used." In re Rules and
 3

 4   Regulations Implementing the Tel. Consumer Prat. Act of 1991, 18 FCC Red.
 5
     14014, 14115 ir 165 (2003).
 6

 7
     29.    The FCC requires "prior express written consent" for all autodialed or

 s   prerecorded telemarketing robocalls to wireless numbers and residential lines. In
 9
     particular:
10

II         [A] consumer's written consent to receive telemarketing robocalls
           must be signed and be sufficient to show that the consumer: (1)
12
           received clear and conspicuous disclosure of the consequences of
13         providing the requested consent, i.e., that the consumer will receive
14
           future calls that deliver prerecorded messages by or on behalf of a
           specific seller; and (2) having received this information, agrees
15         unambiguously to receive such calls at a telephone number the
16         consumer designates. In addition, the written agreement must be
           obtained without requiring, directly or indirectly, that the agreement
17
           be executed as a condition of purchasing any good or service. In the
18         Matter ofRules & Regulations Implementing the Tel. Consumer Prat.
           Act of 1991, 27 FCC Red. 1830, 1844 if 33 (2012) (footnote and
19
           internal quotation marks omitted).
20

21
     30.   FCC regulations "generally establish that the party on whose behalf a

22   solicitation is made bears ultimate responsibility for any violations." In the Matter
23
     ofRules and Regulations Implementing the Tel. Consumer Prat. Act of 1991, 10
24

25   FCC Red. 12391, 12397 if 13 (1995).

     31.   The FCC confirmed this principle in 2013, when it explained that "a seller

     ... may be held vicariously liable under federal common law principles of agency



                   PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 11
                                                                                             !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.12 Page 12 of 36



     for violations of either section 227(b) or section 227( c) that are committed by
 2
     third-party telemarketers." In the Matter ofthe Joint Petition Filed by Dish
 3

 4   Network, LLC, 28 FCC Red. 6574, 6574 if 1 (2013).
 5
     32.   The 9th Circuit has defined an ATDS as follows: "we conclude that the
 6

 7
     statutory definition of ATDS is not limited to devices with the capacity to call

 8   numbers produced by a "random or sequential number generator," but also
 9
     includes devices with the capacity to dial stored numbers automatically.
10

11   Accordingly, we read§ 227(a)(l) to provide that the term automatic telephone
12
     dialing system means equipment which has the capacity-( 1) to store numbers to
13

14
     be called or (2) to produce numbers to be called, using a random or sequential

15   number generator-and to dial such numbers."
16
     33.   Senator Fritz Hollings complained, "[c]omputerized calls are the scourge of
17

1s   modem civilization. They wake us up in the morning; they interrupt our dinner at
19
     night; they force the sick and elderly out of bed; they hound us until we want to rip
20

21
     the telephone right out of the wall." 137 Cong. Rec. S16,205 (daily ed. Nov. 7,

22   1991) (statement of Sen. Hollings). Recipients deemed that "automated telephone
23
     calls that deliver an artificial or prerecorded voice message are more of a nuisance
24

25   and a greater invasion of privacy than calls placed by 'live' persons." S. Rep. No.

     102-178, at 4.




                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 12
                                                                                             18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.13 Page 13 of 36



     34.    The plausibility standard 'calls for enough fact to raise a reasonable
 2
     expectation that discovery will reveal evidence' of the defendant's liability."
 3

 4   Miyahira v. Vitacost.com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013) (quoting
 5
     Twombly, 550 U.S. at 556). The Federal Communications Commission ("FCC")
 6

 7
     which has authority to implement the TCPA's provisions, see 47 U.S.C. §

 8   227(b )(2)- has stated that a plaintiff, to establish a TCPA violation, "need only
 9
     show that [the Defendant] called a number assigned to a cellular telephone service
10

11   using an automatic dialing system or prerecorded voice." Breslow v. Wells Fargo
12
     Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012). Because the Defendant
13

14
     has violated multiple subsections of 47 U.S.C. §227, including but not limited to

15   47 U.S.C. §227(b)(l)(A) and §227(c), then Defendant has committed the criminal
16
     violation of 47 U.S.C. §501.
17

18   35.   "[P]rior express consent is an affirmative defense, not an element of the
19
     claim," meaning a plaintiff"need not plead that he did not give his prior express
20

21
     consent." Manfred v. Bennett Law, PLLC, No. 12-CV-61548, 2012 WL 6102071,

22   at *2 (S.D. Fla. Dec. 7, 2012). Rather, "[t]he only thing [a] [p]laintiffmust plead
23
     to establish a violation of the TCPA is that the [d]efendants left voicemail
24
25   messages at a number assigned to a cellular telephone service using an automatic

     dialing system or an artificial or pre-recorded voice." Id. (denying motion to

     dismiss for failure to state a claim where the plaintiff alleged "that [the]



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 13
                                                                                           !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.14 Page 14 of 36



     [d]efendants used an Automatic Telephone Dialing System or an artificial or pre-
 2
     recorded voice to place the telephone calls to [the] [p]laintiffs cellular phone.").
 3

 4   36.    Plaintiff Stark alleges that Defendants Altema Marketing and Pasalagua
 5
     placed repeated automated telephone calls to Plaintiff Stark's cell phone (619-347-
 6

 7
     0726) from Defendant Altema Marketing and Pasalagua phones and that the calls

 8   exhibited signs of being made with an Automated Telephone Dialing System,
 9
     including repeated telemarketing calls to Plaintiff Stark within a period of time and
10

11   the presence of a pause or click (which is proven by the recording), which is
12
     commonly associated with an Automated Telephone Dialing System (ATDS).
13

14
     Those allegations are true and are sufficient to establish the elements of a TCPA

15   claim. Defendants Altema Marketing Consultants, LLC, Pasalagua telemarketing
16
     agents also admitted on the call that they used an ATDS to initiate the dialing of
17

1s   the call to Plaintiff Stark.
19
     37.    Fictitious defendant ABC, Inc (a Doe Defendant to be named after discovery
20

21
     reveals the same) that was hired by Altema Marketing Consultants, LLC,

22   Pasalagua to knowingly and intentionally make robo-dialed calls to Plaintiff Stark
23
     with a pre-recorded voice message that was used for telemarketing purposes
24

25   between approximately September 1, 2018 and November 12, 2018. ABC, Inc has

     subsequently made illegal telemarketing calls to Stark and discovery may very well

     lead to adding ABC, Inc as a defendant herein.



                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 14
                                                                                             !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.15 Page 15 of 36



     38.    California Civil Code section 1770(a)(22)(A) prohibits prerecorded
 2
     telemarketing messages.
 3

 4   39.   As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA
 5
     case regarding calls to a non-debtor similar to this one:
 6

 7
           The Telephone Consumer Protection Act...is well known for
           its provisions limiting junk-fax transmissions. A less-litigated
 8         part of the Act curtails the use of automated dialers and
 9         prerecorded messages to cell phones, whose subscribers often
           are billed by the minute as soon as the call is answered--and
10
           routing a call to voicemail counts as answering the call. An
11         automated call to a landline phone can be an annoyance; an
           automated call to a cell phone adds expense to annoyance.
12
           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (71h Cir. 2012)
13

14
     40.   As the Court unanimously held in Haines v. Kerner, 404 U.S. 519 (1972), a

15   prose complaint, "however inartfully pleaded," must be held to "less stringent
16
     standards than formal pleadings drafted by lawyers" and can only be dismissed for
17

18   failure to state a claim if it appears "'beyond doubt that the plaintiff can prove no
19
     set of facts in support of his claim which would entitle him to relief."' Id., at 520-
20

21
     521, quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)." Estelle v.

22   Gamble (1976) 429 U.S. 97, 106 [97 S.Ct. 285, 292, 50 L.Ed.2d 251, 261].
23
                                         V. STANDING
24

25   41.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)

     standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,

     because Plaintiff is proceeding pro se, her complaint "must be held to less stringent



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 15
                                                                                              !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.16 Page 16 of 36



     standards than formal pleadings drafted by lawyers" and must be "liberally
 2
     construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
 3

 4   pro se complaints post-Twombly). The Ninth Circuit has concluded that the court's
 5
     treatment of pro se filings after Twombly and Iqbal remain the same and pro se
 6

 7
     pleadings must continue to be liberally construed. Hebbe v. Pliler, 627 F.3d 338,

 s   342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42 (7th Cir.
 9
     2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010); Harris v.
IO

11   Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following Twombly and
12
     Iqbal, "we remain obligated to construe a prose complaint liberally").
13

14
     42.   Standing is proper under Article III of the Constitution of the United States

15   of America because Plaintiffs claims state:
16
           A. A valid injury in fact;
17

18         B. which is traceable to the conduct of Defendants Altema Marketing and
19
              Pasalagua;
20

21
           C. and is likely to be redressed by a favorable judicial decision. See,

22            Spokeo, Inc. v. Robins, 578 U.S.__(2016) at 6, and Lujan v. Defenders
23
              of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
24

25            Spokeo and Lujan, Plaintiff must clearly allege facts demonstrating all

              three prongs above.




                PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 16
                                                                                            !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.17 Page 17 of 36



     The "Injury in Fact" Prong.
 2
     43.   Plaintiffs injury in fact must be both "concrete" and "particularized" in
 3

 4   order to satisfy the requirements of Article III of the Constitution, as laid out in
 5
     Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
 6

 7
     that it actually exists. In the present case, Plaintiff was called on her cellular phone

 8   at least nine (9) times by Defendants Altema Marketing Consultants, LLC,
 9
     Pasalagua. In fact, Plaintiff expressly informed Defendants Altema Marketing
IO

II   Consultants, LLC, and Pasalagua to cease and desist from all future telemarketing
12
     on the very first calls they made. Such calls are a nuisance, an invasion of privacy,
13

14
     and an expense to Plaintiff in multiple ways. Soppet v. Enhanced Recovery Co.,

I5   LLC, 679 F.3d 637, 638 (7th Cir. 2012). Defendant's invasion of Plaintiffs right to
16
     privacy is further exacerbated by the fact that Plaintiffs phone number, at all times
17

18   relevant to this litigation, was on the National Do-Not-Call Registry (hereinafter,
19
     "DNC Registry"). As well, Plaintiff had no prior business relationship with
20

21
     Defendants Altema Marketing Consultants, LLC, and Pasalagua prior to receiving

22   the seriously harassing and annoying calls. All of Plaintiffs injuries are concrete
23
     and de facto. For an injury to be "particularized" means that the injury must "affect
24

25   the plaintiff in a personal and individual way." Spokeo, Inc. v. Robins, 135 S.Ct.

     1540, 578 US._ (2016) at 14.            In the instant case, it was Plaintiffs phone

     that was called and it was Plaintiff who answered the calls. It was Plaintiffs



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPAAND CIPA- 17
                                                                                                !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.18 Page 18 of 36



     personal privacy and peace that was invaded by Defendants Altema Marketing
 2
     Consultants, LLC, and Pasalagua persistent phone calls using an ATDS and a pre-
 3

 4   recoded message, despite Plaintiff having no prior business relationship with
 5
     Defendant Altema Marketing and Pasalagua and Plaintiffs attempt to avoid the
 6

 7
     damage by registering her number on the DNC Registry.

 8   The "Traceable to the Conduct of Defendant" Prong
 9
     44.       The second prong required to establish standing at the pleadings phase is
10

11   that Plaintiff must allege facts to show that her injury is traceable to the conduct of
12
     Defendant Altema Marketing Consultants, LLC, and Pasalagua. In the instant
13

14
     case, this prong is met by the fact that the calls to Plaintiffs cellular phone were

15   placed either by Defendant Altema Marketing Consultants, LLC, and Pasalagua
16
     directly, or by Defendant' agent at the express direction and control of Defendant
17

18   Altema Marketing Consultants, LLC. See Jones v. Royal Admin. Se11ls., 866 F.3d
19
     1100 (9th Cir. 2017) ten factor test3 from the 9th Circuit and Civil code §2307.
20

21
     The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"

22   Prong
23

24

25


     3
        I) the control exerted by the employer, 2) \.Vhether the one einployed is engaged in a distinct occupation, 3) \Vhether the work
     is nonnally done under the supervision of an employer, 4) the skill required, 5) whether the etnployer supplies tools and
     instru1nentalitics [and the place of\".'Ork1, 6) the length ofthne employed, 7) whether payment is by ti1ne or by the job, 8)
     vvhether the work is in the regular business of the en1ployer, 9) the subjective intent of the parties, and 10) vvhether the
     e1nployer is or is not in business.




                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 18
                                                                                                                                           !SCV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.19 Page 19 of 36



     45.   The third prong to establish standing at the pleadings phase requires Plaintif
 2
     to allege facts to show that the injury is likely to be redressed by a favorable
 3

 4   judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
 5
     request for damages for each call made by Defendant Altema Marketing
 6

 7
     Consultants, LLC, and Pasalagua, as authorized by statute in 47 U.S.C. § 227. The

 8   statutory damages were set by Congress and specifically redress the financial
 9
     damages suffered by Plaintiff. Furthermore, Plaintiffs Prayers for Relief request
10

11   injunctive relief to restrain Defendant Altema Marketing and Pasalagua from the
12
     alleged abusive practices in the future. The award of monetary damages and the
13

14
     order for injunctive relief redress the injuries of the past and prevent further injury

15   in the future. Because all standing requirements of Article III of the U.S.
16
     Constitution have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. _
17

18   (2016), Plaintiff has standing to sue Defendant Altema Marketing and Pasalagua
19
     on the stated claims.
20

21
     46.   " ... [C]ourts in the Ninth Circuit have held that "allegations of nuisance and

22   invasions of privacy in TCPA actions are concrete" injuries that establish standing.
23
     See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
24
25   170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). In Mbazamo, the court

     held that a violation of the TCPA represents a concrete injury because "[t]he

     history of sustaining claims against both unwelcome intrusion into a plaintiffs



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 19
                                                                                               ISCV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.20 Page 20 of 36



     seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]
 2
     traditionally been regarded as providing a basis for a lawsuit."' Mbazomo, 2016
 3

 4   U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quotingSpokeo, 136 S.Ct. at
 5
     1549-50). The court declined to follow Romero, explaining that Romero
 6

 7
     "improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) .... A

 8   plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
 9
     harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
IO

11   No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.
12
     47.    "To establish iajury in fact, a plaintiff must show that he or she suffered 'an
13

14
     invasion of a legally protected interest' that is 'concrete and particularized' and

15   'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
16
     Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
17

18   distinct from particularization. Id. An injury is "particularized" if it affects "the
19
     plaintiff in a personal and individual way." Id. In addition, for an injury to be
20

21
     "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.

22   However, an injury need not be "tangible" in order to be "concrete," and intangible
23
     injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
24

25   intangible harm constitutes injury in fact, Spokeo provided two factors to be

     considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)

     whether the statutory violation bears a 'close relationship to a harm that has



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 20
                                                                                              18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.21 Page 21 of 36



     traditionally been regarded as providing a basis for a lawsuit in English or
 2
     American courts,' and (2) congressional judgment in establishing the statutory
 3

 4   right, including whether the statutory right is substantive or procedural." Matera v.
 5
     Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
 6

 7
     Spokeo also held that "the violation of a procedural right granted by statute can be

 8   sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
 9
     1549. In such a case, a plaintiff"need not allege any additional harm beyond the
IO

11   one [the legislature] has identified." Id.
12
     48.    The TCPA provides a private right of action for violations of§ 227(b) and
13

14
     the associated regulations. 4 7 U.S.C. § 227(b )(3). Subsection (b) prohibits calls

15   (other than for an emergency) to a telephone number assigned to a cellphone by
16
     way of an automatic telephone dialing system ("ATDS") without the prior express
17

1s   consent of the called party. 47 U.S.C. § 227(b)(l)(A)(iii). In the Ninth Circuit, a
19
     plaintiff must show: (1) "the defendant called a cellular telephone number; (2)
20

21
     "using an automatic telephone dialing system; (3) without the recipient's prior

22   express consent." Meyer v. Porifolio Recovery Assocs., LLC, 707 F.3d 1036, 1043
23
     (9th Cir. 2012). A plaintiff must also be a "called party" within the definition of
24

25   the TCPA. Charkchyan v. EZ Capital, No. 2:14-cv-03564-0DW (ASx), 2015 U.S.

     Dist. LEXIS 76560, 2015 WL 3660315, at *3 (C.D. Cal. June 11, 2015)




                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 21
                                                                                             !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.22 Page 22 of 36



     49.   First, a text message and a prerecorded robotic voice message call are both a
 2
     "call" for purposes of the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d
 3

 4   946, 952-54 (9th Cir. 2009). Plaintiff supports these allegations with activity logs
 5
     from September 2018 to November 2018 documenting the calls. This element is
 6

 7
     satisfied. To wit:

 8         11/9/18        7:31   AM   (646) 838-0180 from Marcus Thomkins
           11/9/18        7:31   AM   (646) 838-0180
 9         11/9/18        9:17   AM   (646) 838-0180
           11/9/18        9:18   AM   (646) 838-0180
10         11/9/18        9:19   AM   (646) 838-0180
           11/9/18        9:20   AM   (646) 838-0180
11                                    (646) 838-0180
           11/12/18       7:09   AM
12
           Calls prior to 8:00 AM violate the FTC TSR calling hours.
13         https://www.consumer.ftc.gov/articles/0198-telemarketing-sales-rule
14

15   50.   Second, Plaintiff adequately pleads use of an automatic telephone dialing
16
     system ("ATDS"). The TCPA defines ATDS to mean "equipment which has the
17

18   capacity- (A) to store or produce telephone numbers to be called, using a random
19
     or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §
20

21
     227(a)(l). The focus of the inquiry is on the equipment's capacity to perform this

22   function. See Satterfield, 569 F.3d at 951. "Accordingly, a system need not
23
     actually store, produce, or call randomly or sequentially generated telephone
24

25   numbers, it need only have the capacity to do it." Id. Defendant called with a

     prerecorded message, which, by definition requires an auto-dialer that operates

     without human intervention.


                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 22
                                                                                            18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.23 Page 23 of 36



     51.   "In proving a defendant's use of [an] ATDS under the TCPA, courts have
 2
     recognized the difficulty a plaintiff faces in knowing the type of calling system the
 3

 4   defendant used without the benefit of discovery." Charkchyan, 2015 U.S. Dist.
 5
     LEXIS 76560, 2015 WL 3660315 at *3. For example, in Charkchyan, the
 6

 7
     plaintiff's allegations supported the use of an ATDS. Id. In that case, the plaintiff

 8   described the messages received "as being formatted in SMS short code, '670-76,"'
 9
     and as being impersonally scripted. Id. This was enough to establish the defendant
10

II   used an ATDS. Id. Similarly, in Kramer v. Autobytel, the plaintiff alleged
12
     sufficient facts to support a reasonable inference that the Defendant used an
13

14
     ATDS: "[The plaintiff] described the messages from SMS short code 77893, a

15   code registered to [a defendant]. The messages were advertisements written in an
16
     impersonal manner. [And,] [the plaintiff] had no other reason to be in contact with
17

1s   the Defendant." 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010). In contrast, the
19
     plaintiff in Williams v. T-Mobile USA, Inc. failed to plead more than "legal
20

21
     conclusions couched in fact" when asserting the "barrage of calls and ...

22   frequency and pattern of the calls provide[d] the necessary factual support." No.
23
     15-cv-3384-JSW, 2015 U.S. Dist. LEXIS 140077, 2015 WL 5962270, at *2-3
24

25   (N.D. Cal. Oct. 14, 2015).

     52.   Here, Plaintiff alleges that Defendant Altema Marketing and Pasalagua

     contacted her using an "automatic telephone dialing system." This is insufficient



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA -23
                                                                                             !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.24 Page 24 of 36



     standing alone, but as in Charkchyan and Kramer, Plaintiff alleges sufficient
 2
     additional facts. First, each of the calls are available to the Court as audio
 3

 4   recordings of the robotic voice message that initiated the calls. Second, the calls
 5
     are impersonal advertisements: they do not address Plaintiff personally and they
 6

 7
     advertise Defendant Altema Marketing and Pasalagua products. Third, Plaintiff

 8   declares that she has never heard of Defendant Altema Marketing and Pasalagua,
 9
     visited any location operated by Defendant Altema Marketing and Pasalagua prior
10

11   to the harassing and annoying calls, nor provided her cellular telephone numbers to
12
     Defendant Altema Marketing and Pasalagua or consented to receive calls from
13

14
     Defendant Altema Marketing and Pasalagua. Plaintiff never went to any web

15   page to sign up with or consent to calls b.y Defendant Altema Marketing and
16
     Pasalagua. Plaintiff also has had no prior business relationship with Defendant
17

18   Altema Marketing and Pasalagua. Plaintiff had no reason to be in contact with
19
     Defendant Altema Marketing and Pasalagua nor has she ever purchased any kind
20

21
     of product or service from Defendant Altema Marketing and Pasalagua or its lead

22   source. Plaintiffs allegations are sufficient to establish that Defendant Altema
23
     Marketing and Pasalagua used an ATDS in sending their prerecorded solicitation
24

25   messages and in making live telemarketing calls to Plaintiff.

     53.   Third, Plaintiff adequately pleads that the conduct was without her prior

     express consent. "Prior express consent" under the TCPA is "consent that is clearly



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 24
                                                                                           !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.25 Page 25 of 36



     and unmistakably stated." Satterfield, 569 F.3d at 955; Charkchyan, 2015 U.S.
 2
     Dist. LEXIS 76560, 2015 WL 3660315 at *3. Moreover, "[t]he Federal
 3

 4   Communications Commission ('FCC'), tasked with instituting implementing
 5
     regulations for the TCPA, added an express written consent requirement in the case
 6

 7
     of messages that 'include[] or introduce[] an advertisement or constitute[]

 s telemarketing."' Meyer v. Bebe Stores, Inc., No. 14-cv-00267-YGR, 2015 U.S.
 9
     Dist. LEXIS 12060, 2015 WL 431148, at *3 (N.D. Cal. Feb. 2, 2015) (citing 47
10

11   C.F.R. § 64.1200(a)(2)). An "advertisement" includes "any material advertising
12
     the commercial availability or quality of any property, goods, or services." 47
13

14
     C.F.R. § 64.1200(±)(1). "Telemarketing" means the initiation ofa telephone call or

15   message for the purpose of encouraging the purchase or rental of, or investment in,
16
     property, goods, or services, which is transmitted to any person." Id. §
17

18   64.1200(±)(12).
19
     54.    In Charkchyan, the plaintiff did not give prior express consent. Id. There, the
20

21
     plaintiff claimed: "(l) he [was] the current subscriber to the cellular telephone at

22   issue; (2) he [had] never heard of [the defendant]; (3) he [had] never visited any
23
     location operated by [the defendant]; and (4) he [had] never provided his cellular
24

25   number to [the defendant], nor consented to receiving calls from [the

     defendant]." Id. Where the defendant failed to provide any conflicting evidence,

     this was sufficient. Id.



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 25
                                                                                              !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.26 Page 26 of 36



     55.   Similarly, in Plaintiffs case, the allegations establish that she did not give
 2
     prior express consent. She declared that she was "the regular user and subscriber
 3

 4   to the cellular telephone number at issue." She also declared that she has "never
 5
     heard of [Defendant], visited any location operated by [Defendant], provided [his]
 6

 7
     cellular telephone number to [Defendant,] or consented to receive text messages

 8   from [Defendant]." As in Charkchyan, these allegations are sufficient to support
 9
     Plaintiffs claims that she did not give prior express consent authorizing Defendant
10

II   Altema Marketing Consultants, LLC to send the prerecorded messages.
12
     Furthermore, the calls promote the sender's illegal solar panel business and fall
13

14
     within the FCC's definition of an advertisement and/or telemarketing. Thus,

15   express written consent was required, and there is no evidence of such. This
16
     element is consequently satisfied.
17

18   56.   Fourth, Plaintiff sufficiently pleads that she was the "called party." To have
19
     standing under the TCPA, a plaintiff must be the "called party." See Charkchyan,
20

21
     2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3, *4; 47 U.S.C. §

22   227(b )(1 )(A). A telephone service subscriber is the "called party" within the
23
     meaning of the TCPA. Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL
24
25   3660315 at *3; Gutierrezv. Barclays Group, No. 10cvl012 DMS (BGS), 2011

     U.S. Dist. LEXIS 12546, 2011WL579238, at *4 (S.D. Cal. Feb. 9, 2011). Here,

     Plaintiff declares that she was "the regular user and subscriber to the cellular phone



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 26
                                                                                              !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.27 Page 27 of 36



     number" that received the calls and messages. Plaintiff is therefore the "called
 2
     party." See Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
 3

 4                            VI. FACTUAL ALLEGATIONS
 5
           A. AL TERNA MARKETING CONSULTANTS, LLC
 6

 7
     57.   One of ALTERNA MARKETING CONSULTANTS, LLC's strategies for

 8   marketing its services is placing telemarketing robocalls to those who have not
 9
     consented to receive such solicitations, including Plaintiff.
10

11   58.   ALTERNA MARKETING CONSULTANTS, LLC uses equipment that has
12
     the capacity to store or produce random or sequential telephone numbers to be
13

14
     called and that includes autodialers and predictive dialers (each an "automatic

15   telephone dialing system" or "ATDS"). Plaintiff heard a balloon popping sound
16
     along with a pause and a click at the beginning of each telemarketing call made to
17

18   Plaintiff by the lead company and by AL TERNA MARKETING.
19
     59.   A lead company sold leads to ALTERNA MARKETING. Defendant
20

21
     Altema Marketing Consultants, LLC knows of and is aware of each of the other

22   Defendant's duties, responsibilities and function within the telemarketing
23
     operation. Defendant Altema Marketing Consultants, LLC is a co-conspirator wit
24

25   each other Doe Defendants in this matter. They all know each other, they all talk

     to eachother. They have all designed, planned and orchestrated the telemarketing

     scheme and scam together.



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA-27
                                                                                          18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.28 Page 28 of 36



           B. Plaintiff
 2
     60.   Plaintiff Collette Stark is, and at all times mentioned herein was, a "person"
 3

 4   as defined by 47 U.S.C. § 153(39).
 5
           C. Telephone number 619-347-0726
 6

 7
     61.   A phone number beginning 619-347-0726 is registered to Ms. Stark.

 8   62.   619-347-0726 is on the National Do Not Call Registry.
 9
     63.   Ms. Stark answers calls made to 619-347-0726.
IO
11   64.   Ms. Stark pays the phone bills for 619-347-0726.
12
           D. Alterna Marketing Consultants, LLC's Illegal Telemarketing
13

14
     Robocalls to Plaintiff

15   65.   On the exact dates and times stated above Defendant Altema Marketing
16
     called to 619-347-0726, which is Ms. Stark's cellular telephone, and caused her
17

18   cell phone to ring. Ms. Stark picked up. The person on the other end wasn't anyone
19
     Ms. Stark knew. In fact, it wasn't a person at all; it was a prerecorded voice. The
20

21
     voice advertised merchant card solutions.

22   66.   Plaintiff has never heard of Altema Marketing and Pasalagua and had not
23
     given permission to call her, let alone with a telemarketing robocall. Ms. Stark was
24

25   surprised and frustrated to be interrupted by a prerecorded solicitation to a phone

     number that had long been on the National Do No Call Registry. November 9,

     2019, a call to 619-347-0726 caused Ms. Stark's cell phone to ring again, from 66-



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 28
                                                                                            !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.29 Page 29 of 36



     838-0180. Again it was a prerecorded voice, again advertising merchant cash
 2
     advances, again from Alterna Marketing and Pasalagua.
 3

 4   67.    It didn't stop there. ALTERNA MARKETING placed at least 7 more
 5
     telemarketing robocalls to Ms. Stark. The calls on November 9, 2018 came from
 6

 7
     646-838-0180 which turns out to be totally spoofed phone numbers. The agent on

 8   the phone said he was with AL TERNA MARKETING CONSULTANTS, LLC.
 9
     68.    Pasalagua fraudulently uses Alterna Marketing Consultants, LLC, to evade
IO

11   the TCPA telemarketing laws. Pasalagua has these many different corporations in
12
     order to hide, obfuscate and misleading those that he harms in order to conceal his
13

14
     true identity.

15   69.    Most of these robocalls used a prerecorded or artificial voice, while the rest
16
     were marked by an unnatural click or pause at the beginning-signaling to Ms.
17

18   Stark that the call was placed by an ATDS rather than manually dialed by a person.
19
     70.    Seven of AL TERNA MARKETING CONSULTANTS, LLC's
20

21
     telemarketing robocalls were made to Ms. Stark while she was in California, in this

22   District.
23
     71.    More than seven of AL TERNA MARKETING CONSULTANTS, LLC's
24

25   telemarketing robocalls were made to Ms. Stark after AL TERNA MARKETING

     CONSULTANTS, LLC knew of her desire to never be solicited via telemarketing

     calls, which is publicly known in this District.



                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 29
                                                                                             !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.30 Page 30 of 36



     72.     Ms. Stark repeatedly asked Altema Marketing and Pasalagua to stop calling.
 2
     73.     Due to the massive volume ofrobocalls made by Defendant Altema
 3

 4   Marketing and Pasalagua to her, Plaintiffs' investigation into the calls and their
 5
     illegal features (e.g., prerecorded voices and placement by an ATDS, as manifested
 6

 7
     by beginning with an unnatural click or pause) is ongoing. Based on what is known

 8   to Plaintiff so far, the following table summarizes some of the non-emergency
 9
     telemarketing robocalls placed by Altema Marketing and Pasalagua to Plaintiff:
10

11           11/9/18      7:31 AM      (646)   838-0180
             11/9/18      9:17AM       (646)   838-0180
12           11/9/18      9:18 AM      (646)   838-0180
             11/9/18      9:19 AM      (646)   838-0180
13           11/9/18      9:20 AM      (646)   838-0180

14

15
             There were additional calls because the 77/9/2018 calls demonstrated that
16

11   the caller already had personal information of Plaintiff including her name, age and
18
     address. Discovery will force Defendants to provide evidence on the prior calls.
19

20
                               VII. FIRST CLAIM FOR RELIEF

21         (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(l)(A))
22
     74.     Plaintiff realleges and incorporates by reference each and every allegation
23

24   set forth in the preceding paragraphs.

25   75.     The foregoing acts and omissions of Altema Marketing and Pasalagua

     and/or its affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C.




                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 30
                                                                                             !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.31 Page 31 of 36



     § 227(b )(1 )(A), by making non-emergency telemarketing robocalls to the cellular
 2
     telephone number of Plaintiff without prior express written consent.
 3

 4   76.    Defendant Altema Marketing and Pasalagua in this matter is vicariously
 5
     liable for the acts and actions of each of the other Doe Defendants under the
 6

 7
     Gomez case from the US Supreme Court handed down on January 20, 2016.

 8   77.    Plaintiff has no pre-existing business relationship with Defendant Altema
 9
     Marketing and Pasalagua.
10

11   78.    Defendant Altema Marketing and Pasalagua are not a non-profit or not-for-
12
     profit entity.
13

14
     79.    Defendant Altema Marketing and Pasalagua are not a political organization.

15   80.    Defendant Altema Marketing and Pasalagua were not taking a poll or vote.
16
     81.    Defendant Altema Marketing and Pasalagua were not attempting to collect
17

1s   on a student loan.
19
     82.    Plaintiff is entitled to an award of at least $500 in damages for each such
20

21
     violation. 47 U.S.C. § 227(b)(3)(B).

22   83.    Plaintiff is entitled to an award of up to $1,500 in damages for each such
23
     knowing or willful violation. 47 U.S.C. § 227(b)(3).
24

25   84.    Plaintiff also seeks a permanent injunction prohibiting Altema Marketing

     and Pasalagua and its affiliates and agents from making non-emergency




                  PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 31
                                                                                          18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.32 Page 32 of 36



     telemarketing robocalls to cellular telephone numbers without prior express written
 2
     consent of the called party.
 3

 4                          VIII. SECOND CLAIM FOR RELIEF
 5
       (Non-Emergency Robocalls to Residential Telephones, 47 U.S.C. § 227(b)(l)(B))
 6
     85.   Ms. Stark realleges and incorporates by reference each and every allegation
 7

 s   set forth in the preceding paragraphs.
 9
     86.   The foregoing acts and omissions of Alterna Marketing and Pasalagua
10

11
     and/or its affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C.

12   § 227(b)(l)(B), by making non-emergency prerecorded telemarketing calls to the
13
     residential telephone 619-347-0726 numbe~ of Ms. Stark without prior express
14

15   written consent.
16
     87.   Plaintiff has no pre-existing business relationship with any of the
17

18
     Defendants.

19   88.   Defendants are not a non-profit or not-for-profit entity.
20
     89.   Defendants are not a political organization.
21

22   90.   Defendants were not taking a poll or vote.
23
     91.   Defendants were not attempting to collect on a student loan.
24

25
     92.   Ms. Stark is entitled to an award of at least $500 in damages for each such

     violation. 47 U.S.C. § 227(b)(3)(B).




                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 32
                                                                                             18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.33 Page 33 of 36



     93.   Ms. Stark is entitled to an award of up to $1,500 in damages for each such
 2
     knowing or willful violation. 47 U.S.C. § 227(b)(3).
 3

 4   94.   Ms. Stark also seeks a permanent injunction prohibiting Altema Marketing
 5
     and Pasalagua and its affiliates and agents from making non-emergency
 6

 7
     prerecorded telemarketing calls to residential telephone numbers without prior

 8   express written consent of the called party.
 9
                              IX. THIRD CLAIM FOR RELIEF
10

11   (Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))

12   95.   Plaintiffrealleges and incorporates by reference each and every allegation
13
     set forth in the preceding paragraphs.
14

15   96.   The foregoing acts and omissions of Altema Marketing and Pasalagua
16
     and/or its affiliates or agents constitute multiple violations of the TCPA, 47 U.S.C.
17

18
     § 227(c), by making telemarketing solicitations to residential and wireless

19   telephone numbers listed on the Federal Government's National Do Not Call
20
     Registry. 47 C.F.R. §64.1200(c)(2).
21

22   97.   Plaintiff has no pre-existing business relationship with any of the Defendant.
23
     98.   Defendants are not a non-profit or not-for-profit entity.
24

25
     99.   Defendants are not a political organization.

     100. Defendants were not taking a poll or vote.

     101. Defendants were not attempting to collect on a student loan.



                 PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 33
                                                                                             !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.34 Page 34 of 36



     102. Plaintiff is entitled to an award of at least $500 in damages for each such
 2
     violation. 47 U.S.C. § 227(c)(5)(B).
 3

 4   103. Plaintiff is entitled to an award of up to $1,500 in damages for each such
 5
     knowing or willful violation. 47 U.S.C. § 227(c)(5).
 6

 7
     104. Plaintiff also seeks a permanent injunction prohibiting Altema Marketing

 8   and Pasalagua and its affiliates and agents from making telemarketing solicitations
 9
     to residential and wireless telephone numbers listed on the Federal Government's
IO

II   National Do Not Call Registry.
12
                                X. PRAYER FOR RELIEF
13

14
     WHEREFORE, Plaintiff prays for judgment against Defendants Altema Marketing

15   and Pasalagua and Doe Defendants, jointly and severally, as follows:
16
        A. Leave to amend this Complaint to conform to the evidence presented at trial;
17

18      B. A declaration that actions complained of herein by Altema Marketing and
19
              Pasalagua violate the TCPA and CIPA;
20

21
        C. An order enjoining Altema Marketing and Pasalagua and its officers,

22            partners, employees, affiliates and agents from engaging in the unlawful
23
              conduct set forth herein, including violation of 47 USC §501;
24

25      D. An award to Plaintiff of damages, as allowed by law under the TCPA, and

              not limited to the calls listed in the preliminary table above;




                PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 34
                                                                                           18CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.35 Page 35 of 36



        E. For statutory damages in the amount of$5,000 per violation pursuant to
 2
              California Penal Code §637.2(a)(l) or, if greater, three times actual
 3

 4            damages as provided in California Penal Code §637.2(a)(2);
 5
        F. $500 plus threefold damages for intentional or willful violation of the Do-
 6

 7
              Not-Call Registry for each and every call;

 8      G. For punitive damages in an amount to be determined with exactness at trial
 9
              herein;
10

11      H. For a preliminary and permanent injunction to restrain further violations of
12
              the CIPA, pursuant to California Penal Code §637.2(b);
13

14
        I. For the payment of reasonable attorneys' fees and costs of suit incurred

15            herein under all applicable statutes and rules including under Cal. Civ.
16
              Proc. Code § 1021.5 for attorneys that have been or will be hired;
17

18      J. For an injunction prohibiting Defendants Alterna Marketing and Pasalagua
19
              from ever contacting Plaintiff ever again in any manner whatsoever,
20

21
              including spam texting, robodialing, and spam emailing;

22      K. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
23
              DNC registered number;
24

25      L. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;

        M. $1,500 for each violation of 47 CFR §64.1200(d)(l) failure to provide copy

              of written do not call policy;



                PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 35
                                                                                          !8CV
     Case 3:18-cv-02599-JLS-AGS Document 1 Filed 11/14/18 PageID.36 Page 36 of 36



        N. $1,500 for each violation of 47 CFR §64.1200(b)(l) failure to state name of
 2
              business at beginning of call;
 3

 4      0. $1,500 for each violation of 47 USC §227(b)(l)(A)(iii) willful or knowing
 5
              call to cellular phone;
 6

 7
        P. $1,500 for each violation of 47 USC §227(b)(l) for using an ATDS;

 8      Q. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
 9
              number on the DNC registry; and
JO

11      R. For any other relief that the Court deems just and proper.
12
                                 XI. DEMAND FOR JURY
13

14
           Plaintiff demands a trial by jury for all issues so triable.

15   Dated: November 13, 2018
16                                                                /S/ Collette Stark
                                                                  Collette Stark, Plaintiff
17

18

19

20

21

22

23

24

25




                PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA- 36
                                                                                              !8CV
